On Rehearing.
SOMMERVILLE, J.
The questions before us on this rehearing are: First, as to whether plaintiff is entitled to have its vendor’s privilege under Act 63 of 1890 sustained as to 65 bales of cotton which were never seized under the writ of sequestration; second, should it have a personal judgment against S. Gumbel & Co.; and, third, is it entitled to interest on its claim?
It must be borne in mind that plaintiff was not the owner, and was not claiming as such any of the cotton in this case, but merely seeking to be paid by preference the price thereof out of the cotton itself, to satisfy the lien which the law gave under the particular circumstance. It is true that in addition to praying for. the sequestration of the cotton it also asked that Gumbel & Co. be enjoined from disposing of the bills of lading, and that it be ordered to turn the same over to the sheriff, or in lieu thereof, the price which Martin & Co. had agreed to pay at 6 per cent, interest from March 12, 1912. However, plaintiff’s rights- are not to- be measured by the prayer of the petition, but by the law applicable to the case. But for Act 63 of 1890, giving special protection to the vendors of agricultural products, plaintiff would have had no recourse either against Gumbel & Co. or the cotton, under the admitted facts of this case, the latter being a third purchaser in good faith, and for value. Therefore we must look to that statute and our law of procedure to determine the measure of plaintiff’s rights.
[6] We do not quote the statute again, for it appears in our former opinion, but it is clear from a reading thereof that the Legislature intended that the lien should be enforced by seizure, for it says:
The seller shall have a lien “ * * * to secure the payment of the purchase money for and during the space of five days only after the day of delivery; within which time the vendors shall be entitled to seize the same in whatever hands or place it may be found,” etc.
The Code of Practice plainly points out that the mode of enforcing a lien or privilege upon specific property is by sequestration. C. P. art. 275, par. 7; Ansley v. Stuart, 119 La. 1, 43 South. 892; Lehman, Stern & Co. v. E. Martin & Co., 132 La. 231, 61 South. 212. In a few cases we have held that where one fraudulently appropriated property upon which another had a lien, to the knowledge of the one so appropriating it, the latter might be made to respond in an action for damages. But that is not the case here, and we know of no law which authorizes the substitution of- the writ of injunction for the writ of sequestration.
Not having seized the 65 bales of cotton covered by bills of lading other than the 125 bales marked “JAKE,” plaintiff acquired no rights against the same, and its lien expired five days after the sale and delivery to Martin & Co.
[7, 8] As above indicated, plaintiff is not entitled to a direct moneyed judgment against Gumbel & Co., but to have its claim against Martin & Co. liquidated, with recognition of its lien upon the cotton seized, with right to be paid therefrom the purchase price, with legal interest from date of sale to Martin & Co., or so much thereof as the proceeds of the cotton seized will discharge if sold after the finality of the judgment. If the cotton had not been bonded by Gumbel & Co., *813it is highly probable that plaintiff would have done so, and, if not, that the sheriff would have been ordered to sell it, as might have been done at plaintiff’s instance, in which event, the said controversy would then have been over the proceeds. However, Gumbel & Co. chose to bond as the law gave it a right to do, and the obligation of that bond, written into it by the law (O. P. art. 280), is that defendant should not send the property out of the jurisdiction of the court; that it should not make any improper use thereof, and that it would faithfully present the same after final judgment, “in case he (it) should be decreed to restore the same to plaintiff.” If the condition of the bond fails, i. e., the property is not produced after definitive judgment, then the obligation becomes fixed, that is, the principal and surety are bound to pay the plaintiff the amount thereof, or so much as may represent the value of that portion of the property found to belong to plaintiff or on which its lien rests. But the law nowhere authorizes, so far as we have been able to find, the rendition of a judgment against the principal and surety, in the original proceedings, for the reason, no doubt, that it cannot be conclusively said that the property will not be produced until the parties have failed or refused when called upon in a proper manner to do so; and, further, the value thereof at the time when it should be surrendered cannot be foretold, especially as to a commodity like cotton. Webster Lodge v. Hunter, 133 La. 863, 63 South. 383; Mulligan v. Vallee, 31 La. Ann. 375; Carroll v. Hamilton, 30 La. Ann. 520; Segassie v. Piernas, 26 La. Ann. 742; Baker v. Morrison, 4 La. Ann. 372; Welsh v. Barrow, 9 Rob. 535. If the production of the property would discharge the principal and surety, in a case like this, where there is no personal obligation or liability to plaintiff on the original demand, then by what theory can it be said that they are liable for interest, simply because 'in lieu of the property they produce its equivalent, the value at the time of definitive judgment? The sale after bonding was a matter entirely at the discretion of Gumbel & Co., and, in our opinion, did not increase their obligation one way or the other, inasmuch as personal property was involved, and its obligation is to produce the cotton when the plaintiff goes to execute, or its then value. See Segassie v. Piernas, supra, and Baldwin v. Black, 119 U. S. 643, 7 Sup. Ct. 326, 30 L. Ed. 530.
We think therefore that Gumbel & Co. are not liable for interest on the price which they received for the cotton, but that they should pay the market value of cotton of that grade at the date they are called upon to produce it after final judgment herein.
Inasmuch as the entire lot of cotton covered by bills of lading seems to have been sold in one transaction and for a lump price to Martin & Co., it was all liable for the entire purchase price; in other words, if half of it would suffice at the time of definitive judgment to pay plaintiff with legal interest, it could claim no more, but if it required all of that upon the lien was recognized, the entirety would have to be applied. The transaction was indivisible.
For the reasons assigned our former decree is amended so as to allow plaintiff interest at the legal rate from March 1, 1912, as against Martin & Co., with privilege and preference as therein decreed upon the 125 bales of cotton marked “JAKE,” and as thus amended our said decree is reinstated and made the final judgment of this court.
MONROE, O. J., takes no part.'